Citation Nr: 1313119	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-46 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bulging discs, lumbar spine (claimed as low back disorder).

4.  Entitlement to service connection for right knee disorder.

5.  Entitlement to service connection for left knee disorder.

6.  Entitlement to service connection for right ankle disorder.

7.  Entitlement to service connection for left ankle disorder.

8.  Entitlement to service connection for right foot disorder.

9.  Entitlement to service connection for left foot disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2000 to July 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing in Washington, D.C.; he withdrew such request by August 2012 correspondence.  

The issues of service connection for bulging discs lumbar spine, bilateral ankle disorder and bilateral foot disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability of the right ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss disability is related to an event, injury, or disease in service. 

2.  The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) hearing loss disability of the left ear by VA standards.  

3.  It is reasonably shown that the Veteran's tinnitus is related to his service.

4.  The preponderance of the evidence is against finding that the Veteran has a current right knee disability. 

5.  The preponderance of the evidence is against finding that the Veteran has a current left knee disability. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Service connection for tinnitus warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), (2012).

3.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

4.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in November 2009. 

The Veteran's service treatment records (STRs) have been secured.  His Virtual VA file has been reviewed.  The records relevant to the matters on appeal in Virtual VA are duplicates of records in the claims file; and there is no pertinent medical evidence found therein.  The RO arranged for VA examinations in April 2010 to evaluate the claimed hearing loss, tinnitus, and bilateral knee disabilities.  The Board found the reports of those VA examinations are adequate; the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations (to the extent possible), noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a November 2010 VA Form 9, substantive appeal, the Veteran's representative argued that the April 2010 VA examination was not conducted using "the most current disability examination worksheet[.]"  He also cited to Fast Letter 08-10, which was issued by the Veterans Benefits Administration, and noted that if hearing loss was present, then the examiner was to provide an opinion about the association of tinnitus to hearing loss.  In light of the representative's contentions, the Board has reviewed the April 2010 VA examination report carefully for adequacy.  However, there is nothing to suggest that the worksheet used to report the examination was not current, or that the opinion provided as to hearing loss was inadequate.  Inasmuch as service connection for tinnitus is being granted, there is no reason to belabor the impact of the duties to notify and assist on the matter; any notice defect or duty to assist omission is harmless. 

Regarding the service connection claim for left knee, the Veteran has not been accorded a VA examination pertinent to such claims because an examination for the purpose of obtaining a nexus opinion, in this instance is not needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R.  § 3.159(c)(4).  Because these conditions have not been met, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran essentially contends that his right ear hearing loss was caused by exposure to excessive noise in the form of weaponry, gunfire, and grenades while serving in infantry.  His DD Form 214 confirms that his military occupational specialty was infantryman and he was awarded a Combat Infantryman Badge (CIB).  Therefore, he was likely exposed to substantial levels of hazardous noise in service.  It is not in dispute that he was exposed to noise trauma in service.  On June 1999 service enlistment examination report puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
5
0
LEFT
5
15
20
15
0

On October 2001 in-service reference audiogram, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
20
25
LEFT
5
15
10
15
5

It was noted in the report that the Veteran was "Routinely Noise Exposed."

In July 2002 the Veteran was seen for a routine hearing test (hearing conservation testing).  On initial testing, the puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
15
15
LEFT
10
30
60
10
0

This test showed a significant threshold shift and a follow-up test was recommended and conducted approximately two weeks later.  At the time, the Veteran acknowledged that he was aware of a change in his hearing and the need to return for further follow-up.  On follow-up the puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
5
LEFT
5
20
15
10
0

On June 2005 discharge examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
15
LEFT
10
20
15
15
10

Regarding tinnitus, the Veteran's STRs are silent for any complaints, findings, treatment or diagnoses relating to tinnitus.  On his June 2005 discharge medical history report, he indicated that he did not have or had ever had ear trouble or hearing loss.  

On April 2010 VA audiological examination, the Veteran reported that he was unsure whether his hearing problem is in both ears.  He stated that at times he has had difficulty hearing in background noise.  He stated that this began in 2004 or 2005.  He stated that while serving in "the infantry" he was exposed to excessive noise in the form of weaponry, gunfire, and grenades; he was provided with and wore hearing protection.  He reported a history of civilian occupational noise exposure of construction equipment while working in construction (concrete) from 2005 through 2007; and with equipment and "metal on metal" while working in ironwork from 2007 to the present.  He reported that he wears hearing protection whenever he is in occupational noise.  He reported also that he is exposed to recreational noise while hunting about 20 to 30 times per year with the use of hearing protection.  

On physical examination puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
45
LEFT
20
25
25
20
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnoses were hearing sensitivity within normal limits with the exception of a mild sensorineural hearing loss (SNHL) at 3000 and 4000 Hertz in the right ear and hearing sensitivity within normal limits in the left ear.  Speech reception thresholds were in agreement with pure tone test results; and word recognition scores were excellent bilaterally.  It was noted that the Veteran's left ear hearing sensitivity thresholds do not meet the criteria for disability under VA regulations.   

In an April 2010 addendum the examiner noted that the claims file revealed that the Veteran's entrance and exit examinations showed normal hearing sensitivity bilaterally.  He opined that in the absence of hearing loss at the time of the Veteran's discharge from service, his current right ear hearing loss was not caused by or a result of military service.  Further, he opined that in the absence of hearing loss in the left ear upon examination, the Veteran's claimed left ear hearing loss was not caused by or a result of military service.

Regarding tinnitus, the Veteran reported he had bilateral intermittent tinnitus.  The onset was following an incident in which he was shooting an AT4 and one of his ear plugs fell out of his ear; this occurred in 2002 or 2003.  He described the tinnitus as "ringing."  He stated that the tinnitus occurs about every 15 minutes and last from 10 to 15 seconds to a couple of minutes each time.

The examiner noted that the Veteran's claims filed contained no documentation of tinnitus within his STRs, and he denied tinnitus at the time of his post-deployment health assessments in June 2003 and February 2005.  Further, at the time of his discharge examination the Veteran denied ear, nose and throat trouble and did not report tinnitus although other medical conditions were reported.  Therefore the Veteran's tinnitus was not caused by or a result of military service.

The record, as it stands currently, shows that a hearing loss disability in either ear was not manifested in service, and that SNHL was not manifested in the first postservice year.  The Veteran's STRs are silent for any complaints, treatment or diagnosis of hearing loss during service (and while a July 2002 hearing test results showed significant threshold shift in the left ear at 2000 Hertz, a follow-up test conducted approximately two weeks later revealed no hearing abnormalities).  

Furthermore , there is no current diagnosis of a hearing loss disability in the left ear.  The April 2010 hearing test show and the examiner noted that the Veteran's left ear hearing sensitivity thresholds do not meet the criteria for disability under VA regulations.  In the absence of any competent evidence showing that the Veteran has a left ear hearing loss disability, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is not in dispute that the Veteran now has right ear SNHL (by VA standards), as such is shown by official audiometry (45 decibels at 4000 Hertz).  However, such disability is not shown to have been manifested in service or within one year of separation from service.  To the extent that the Veteran may be alleging that his hearing loss became manifest in service and has persisted since, such allegation is inconsistent with contemporaneous data, and is self-serving; therefore, it is not credible.  Consequently, service connection for hearing loss on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112), is not warranted. 

What remains for consideration is whether the right ear hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the report of the April 2010 VA examination (and addendum).  VA examiner opined that in the absence of hearing loss at entrance and service separation, the Veteran's current right ear hearing loss was not caused by or a result of military service.  The Board finds this opinion to be entitled to great probative weight, as it took into account a complete review of the Veteran's entire medical history included in the claims file, full audiological evaluation, and provided a rationale for the conclusion reached, citing to the fact that the Veteran's entrance and exit examinations showed normal hearing sensitivity bilaterally.  The Board notes that the Veteran served in combat, and is entitled to the relaxed evidentiary standards afforded under38 U.S.C.A. § 1154(b).  In part, this was the basis for the finding that he sustained acoustic trauma in service.  

The approximately 6-year period between separation from service and the initial post-service documented complaint of hearing loss (the October 2009 application for service connection) is evidence to be considered in the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in a claim of service connection based on aggravation, that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Furthermore, on April 2010 VA audiological evaluation the Veteran related that he had occupational noise exposure from construction equipment (2005 to 2007) and metal on metal while performing in ironwork, (2007 to 2010) and that he had recreational noise exposure from hunting.  It was however noted that he used hearing protection with both occupational and recreational noise exposure.  

The Veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson, such as hearing loss.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, in this instance, audiometry conducted at the time of the Veteran's entrance into service clearly shows that he did not have hearing loss (by VA standards, see 38 C.F.R. § 3.385).  Likewise, there is also no hearing loss shown on his service separation audiogram (by VA's regulations).  The Veteran's audiograms in service do not support his assertion that he has right ear hearing loss related to service.  To the extent that the Veteran also asserts that his current right ear hearing loss disability is related to his exposure to noise trauma in service, such statements do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim.  Whether a hearing loss disability may be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson,  492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)  The competent (medical) evidence in this matter (the April 2010 VA examiner's opinion, which is accompanied by a detailed explanation of rationale with citation to supporting factual data) is against the Veteran's claim.  Because there is no competent evidence to the contrary, it is persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current right ear hearing loss disability and his service, to include exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for right ear hearing loss must be denied.

It is not in dispute that the Veteran has tinnitus.  On April 2010 VA examination his complaints of tinnitus were noted.  Significantly, the existence of tinnitus is generally established by self-reports.  See Charles v. Principi,  16 Vet. App. 370, 374 (2002).  The Board finds no reason to question the Veteran's reports that he has tinnitus; it may reasonably be conceded that he has such disability.  It may also reasonably be conceded that by virtue of his serving in combat, he had some degree of exposure to noise trauma in service.  

The Board finds that the competent evidence of record reasonably supports the Veteran's allegation that his tinnitus became manifest in service, and has persisted since.  While there are no complaints, treatment or diagnosis for tinnitus noted in his STRs, the Board observes that ringing in the ears, while annoying, might not be a complaint that is readily reported.  Following service, the Veteran reported that he has tinnitus that had its onset during service in 2002 or 2003.  At the April 2010 VA examination he described the tinnitus as "ringing."  He stated that the tinnitus occurs about every 15 minutes and last from 10 to 15 seconds to a couple of minutes each time.  As the Board finds no reason to question the credibility of the Veteran's accounts, his statements and testimony are competent evidence to establish that his tinnitus began in service and has been present since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The record reasonably supports the Veteran's claim.  Service connection for tinnitus is warranted. 

Bilateral Knees 

The Veteran seeks service connection for right and left knee disorders. 

STRs show that in an October 2001 clinical report, the Veteran complained that he had right knee edema off and on for one month.  He reported that he sustained trauma to the right knee in the field during "IMT" lanes and had been running and marching; he was also on guard duty with prolonged standing.  He denied any locking.  The assessment was right knee injury with edema.  In that same month (a week later) the Veteran was seen again with complaints concerning his right knee.  The assessment was right knee prepatellar edema.  Later in October 2001 he underwent an arthrocentesis procedure of the right knee.  In an October 2001 follow-up procedure, the Veteran reported that he was doing better, but still complained of some swelling.  He denied pain or tightness with ambulation.  The assessment was post right knee arthrocentesis.  X-rays were recommended to rule out patellar fracture.  In December 2003 the Veteran was seen with complaints of pain in both legs.  He stated that the pain occurred "last week."  He reported that the pain increased as the distance increased.  He described the pain as sharp in both legs, with right leg radiating pain from the ankle up the leg; the right knee eventually goes numb.  He described his pain scale as a 7 or 8.  There was no assessment rendered at that time.  STRs are silent for any complaints, treatment or diagnosis of a left knee disorder.  On his June 2005 separation examination, his lower extremities were reported as normal; and on his report of medical history at separation he denied any knee trouble or surgery, or any swollen or painful joints, bone, joint, or other deformity.

In a postservice, January 2010 VA primary care note, it was noted that the Veteran presented to VA to establish care.  His main concerns were his bilateral foot, right knee and low back pain.  He reported that he had right knee pain; the knee swells and then goes down.  He stated that his original injury was overseas when he hit his right kneecap on a tree stump.  On examination of the knees, there was ligamentous laxity, or irregular contour of patellar surface.  The assessment, in pertinent part, was right knee pain/trauma, no instability, questionable patellar injury, x-rays showed no acute process.

January 2010 x-rays showed no fracture, dislocation or bony destruction.  Definite joint effusion or calcified loose body was not identified.  The impression was negative examination.

A February 2010 orthopedic surgery outpatient consult report noted the Veteran complaints of right knee pain.  He reported that he has had right knee pain since an injury during military training in 2000.  He landed on his right knee striking the anterior aspect of the knee on a tree stump; since then he has had knee pain with activity.  If he stands or climbs he notices knee pain and episodic swelling.  He related that his knee had been drained twice.  On examination the right knee was without effusion and had normal range of motion.  X-rays revealed a normal knee.  The assessment was right knee pain, swelling post injury, prepatellar bursitis.

A March 2010 MRI [magnetic resonance imaging] of the right knee showed normal lateral and medial menisci.  There were no tears seen in the anterior or posterior horns of the menisci.  The anterior and posterior cruciate ligaments appeared normal and intact.  The articular cartilage appeared normal.  The medial and lateral collateral ligaments appeared normal and were intact.  No bone bruises were seen.  There were no popliteal fossa lesions.  There was a small joint effusion.  The impression was normal MRI of the right knee; only a small joint effusion was seen.

X-rays of the right knee taken in April 2010 showed no evidence of fracture, dislocation or other bone or joint pathology.  The impression was negative right knee.

On April 2010 VA examination of the right knee, the Veteran reported that he has constant pain in his right knee, rated 7/10.  He did not report weakness, stiffness, deformity, instability, giving way, locking, and lack of endurance, effusion, or episodes of dislocation or subluxation.  He stated that the knee was occasionally swollen.  On examination flexion of the right knee was 140/140 and extension was 0/0.  The left knee was similarly normal.  The Veteran's gait was normal.  There was no loss of joint function on account of pain, weakness, and fatigue, lack of endurance or incoordination, with repetitive movements.  The diagnosis was normal right knee.  The examiner opined that it is less likely as not that the Veteran is service connected for a right knee disorder.  By rationale the examiner noted that the Veteran was seen only briefly in service for a right knee disorder; and therefore, chronicity of symptoms or continuity of treatment is not established.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought (right and left knee disorders).  In the absence of proof of such disabilities there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

The Veteran's right knee disorder has received assessments of right knee pain/trauma, no instability, and right knee pain, swelling post injury, prepatellar bursitis.  Pain, in and of itself, is not a disability for which service connection may be granted; there must be some underlying pathology/diagnosed disability entity.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is no competent (medical) evidence that shows that the Veteran has an underlying disability that accounts for his complaints of right knee pain.  X-rays and MRI of the Veteran's right knee during the appeal period have been normal with no significant findings/abnormalities noted.  VA examination in April 2002 included clinical testing but did not result in a diagnosis of right knee disability.  On examination the right knee was essentially normal.

The Veteran's own opinion that he has a chronic right knee disorder is not competent evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson,492 F.3d 1371, 1377 (Fed. Cir. 2007).  Whether there is underlying right knee pathology to account for reported complaints is a medical question beyond the scope of lay observation: and the Veteran is not reporting a medical diagnosis of an underlying disability (as there has not been any).  As there is no competent evidence that the Veteran has (or at any time during the pendency of the claim has had) a diagnosis of a right knee disorder, he has not presented a valid claim for service connection for such disability, and the appeal in the matter must be denied.  See Brammer, 3 Vet. App. 223

Regarding the left knee, there are no inservice or postservice complaints, treatment of diagnosis of a left knee disorder found in the record.  The April 2010 VA examiner noted that the left knee was normal.  As there is no evidence that the Veteran has (or during the pendency of the claim has had) a left knee disorder, he has not presented a valid claim for service connection for such disability, and the appeal in the matter must be denied.  

In light of the foregoing, the preponderance of the evidence is against the Veteran's claims, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.  See Brammer, 3 Vet. App. 223.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.

REMAND

Regarding the low back, bilateral ankle and bilateral foot disorders, further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159. 

The Veteran contends that he has chronic disorders of the low back, bilateral ankle, and bilateral foot related to his active military service.  With respect to the low back, STRs show that he was seen on October 6, 2003 with complaints of bilateral lower back pain.  He reported that it felt like his kidneys.  He stated "Has only had pain like this once before but c/o lower back pain x2 years."  The diagnosis/assessment was back pain and questionable muscle spasm.  The next day, October 7, 2003, the Veteran was seen for follow-up for the lower back pain.  It was noted on an Individual Sick Slip that for 72 hours the Veteran could perform physical training at his own pace and no road march.  On October 14, 2003 the Veteran was seen for complaints of "lower back pain in the lumbar section of spine."  The onset was one week prior.  On examination, his back was sore upon palpation of the lumbar area.  The assessment was strained lower back.  

In April 2010 the Veteran was afforded a VA examination, the examiner noted specifically that a review of the Veteran's service medical records show that the Veteran was seen one time for his back on October 14, 2003.  The examiner concluded that it is "'less likely as not' that the veteran is service connected" for a low back disorder.  By rationale, he noted that the Veteran was seen in service only briefly for the claimed low back disorder and chronicity of symptoms or continuity of treatment is not established while he was on active duty. 

The Board finds that the April 2010 VA examination is inadequate and that another VA examination and medical opinion is necessary.  Specifically, the examiner did not consider the October 6, 2003 and October 7, 2003 medical records (that were associated with the claims file at the time of his review) in formulating his opinion.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Regarding the Veteran's claim for service connection for bilateral ankle disorder, in December 2003 the Veteran was seen at the podiatry clinic with complaints of constant pain in both ankles for about one year.  It was noted that he had a history of bilateral ankle sprains 3 to 4 times a year.  On examination, he had positive tenderness at the lateral malleolar area.  He stated that he had increased symptoms with running and marching.  The assessment, in part, was that orthotics may help.  A May 2005 inservice treatment report, noted the Veteran presented with bilateral ankle pain.  He reported having left ankle pain after repeated ankle sprains.  The pain was in the lateral ankle at the top of the foot, and increased with running.  Right ankle pain was at the top of the foot.  He complained of laxity and instability (bilaterally).  The assessment was bilateral ankle pain.  

The Veteran claims continuing bilateral ankle disorder since service, as indicated in his 2009 informal and formal claims for benefits.  While this has not been fully corroborated, the Board notes that he is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b), having served in combat.  Furthermore, the Board finds no reason to question his credibility with respect to this matter.  

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination to determine the nature and etiology of the claimed bilateral ankle disorder is necessary.

Regarding the bilateral foot disorder, STRs show that his clinical evaluation of his feet was normal at enlistment and separation and both examination reports note "normal arch."  The records further show that  the Veteran sustained injury to his left foot during basic training when a pick-axe bounced off a rock and went through the leather part of the medial side of his boot just above the boot sole and into his foot.  A December 2003 inservice podiatry clinic report noted the Veteran presented with chronic bilateral ankle pain and pes cavus.  Examination revealed positive pes cavus.  It was recommended that he be evaluated for arch supports and follow-up treatment.

A February 2010 VA podiatry outpatient treatment report noted the Veteran was fitted for new orthosis.  He related that he had been fitted with rigid graphite type while on active duty but had gotten rid of them because they were no longer helping.  On physical examination, bilateral cavus foot type was shown.  It was noted that the Veteran works as an iron worker and wears boots, but not steel-toed.  He had orthosis but they had worn out.  The assessment was pes cavus.  

On April 2010 VA examination, in pertinent part, the Veteran's feet were evaluated.  The diagnosis was normal bilateral feet.  The examiner opined that it is less likely as not that the Veteran is service connected for a bilateral foot disorder, because he was only seen briefly in service for a foot disorder and chronicity of symptoms or continuity of treatment was not established for a foot disorder.  

After a careful review of the April 2010 VA examination report and its addendum, the Board finds that there is a deficiency in the report.  The examiner did not identify pes cavus as a foot disorder (pes cavus was shown in STRs and in postservice treatment records).  Thus, the April 2010 is inadequate for rating purposes, and another examination is needed with respect to the Veteran bilateral foot disorder, to include consideration of the differing diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back, ankles and feet since service.  After securing the necessary release, the RO should obtain these records.

2.  After any such records are received, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any low back, bilateral ankle and bilateral foot disabilities.  The Veteran's claims file (and any pertinent records in Virtual VA, but not in the claims file, which must be provided to the examiner) must be reviewed by the examiner in conjunction with the examinations.  

Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) any low back, bilateral ankle and bilateral foot entity found.  The examiner should specifically address the February 2010 VA treatment record noting bilateral pes cavus and the April 2010 VA examination which did not note pes cavus.  

(b) As to each low back, bilateral ankle and bilateral foot entity diagnosed, opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include the documented complaints/injuries therein. 

(c) If pes cavus is currently diagnosed, the examiner should offer an opinion as to whether the Veteran's pes cavus is a congenital/developmental defect.  

(i) If pes cavus is a congenital/developmental defect, indicate whether there was a superimposed disease or injury in service that resulted in additional disability.

(ii) If pes cavus is not a congenital/developmental defect, the examiner, offer an opinion as to whether such disorder clearly and unmistakably (i.e., undebatably) pre-existed his entry into active duty.

(iii)  If the answer to (ii) is yes, does the evidence clearly and unmistakably show that the preexisting foot disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iv) If the answer to either (i) or (ii) is no, is it at least as likely as not that the Veteran's foot disorder had its onset in service?

3.  The RO should ensure that all development sought above is completed, and then readjudicate the claim (applying 38 C.F.R. § 3.158(a), if indicated).  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


